Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment field 2/22/2022  which amends claims 36, 38, 42-44 and 52-56, and cancels claims 22-25, 27-30  and 34-35 has been entered.  Claims 26 and 31-33 were canceled by the amendment filed files 12/18/2020. Claims 1-21 and 26 and 31-33 were canceled by the amendment filed files 12/18/20 field 6/30/2020. The following Office action is applied to pending claims 36-56.

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Chad Rink on 5/19/2022. Applicants agreed the Examiner’s  proposed amendment to claim 36.
         
          Claim 36 (currently amended). An aqueous solution of a recombinant spider silk protein
having a protein concentration of the recombinant spider silk protein of at least 100 mg/ml,
wherein the recombinant spider silk protein consists of no more than 800 amino acids, and
comprises a set of domains, wherein:
a. an optional NT-domain, if present, consists of a sequence of 100 to 160 amino-acid
residues derived from a N-terminal domain of a spider silk protein, wherein the NT-domain
consists of a sequence having at least 50% sequence identity to SEQ ID NO:2 and/or at least
80% sequence identity to any one of SEQ ID NO:1 and SEQ ID NOs:80-97;
b. a REP-domain consists of a sequence of 30 to 600 amino acid residues derived from a
repetitive segment of a spider silk protein;
c. a CT-domain consists of a sequence of 70 to 120 amino acid residues derived from a
C-terminal domain of a spider silk protein, wherein the amino acid sequence of the CT-domain is
selected from the group consisting of:
i. a sequence having at least 81% sequence identity to SEQ ID NO:64 or any one
of SEQ ID NOs:62-65 or 67-73; and
ii. a Sequence having at least 80% sequence identity to SEQ ID NO:64 or any one
of SEQ ID NOs:62-65 or 67-73, wherein the sequence comprises at least 7 residues independently selected from K, R, E and D; wherein the set of domains is arranged according to 
the formula (NT)-REP-CT; and wherein said recombinant spider silk protein comprises an amino acid sequence having at least 80% sequence identity to the sequence of SEQ ID NO: 11, SEQ ID NO: 14, or SEQ ID NO: 74.

	The following is an examiner's statement of reasons for allowance: 
The 112(a) rejection of Claims 22-25 and  27-29 is withdrawn in light of the cancellation of the claims 22-25 and 27-29.
The 103 rejection of claims 22, 25 and  27-29 by  WO2015042164 is withdrawn in light of the cancellation of the claims 22-25 and 27-29.
 The claims 36 and 38 (independent claims) are free from the prior art, because the prior art does not reasonably teach or suggest the claim limitation “an amino acid sequence having at least 80% sequence identity to the sequence of SEQ ID NO:11, SEQ ID NO:14, or SEQ ID NO:74” set forth in claims 36 and 38.  
Therefore, claims 36-56 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656


/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656